The defendant’s petitions for certification for appeal from the Appellate Court, 21 Conn. App. 235, is granted, and a consolidated appeal (P.B. § 4004) will be docketed, limited to the following issues:
“Is the defendant entitled, upon request, to have the jury instructed that an information is not evidence of guilt?
“Is the defendant entitled, upon request, to have the jury instructed that the arguments of counsel are not evidence?
“Is the defendant entitled to have the trial court marshal the evidence to present the evidence of the defense as well as the evidence of the prosecution?”